Title: To James Madison from William Pinkney, 13 August 1807
From: Pinkney, William
To: Madison, James



private
Dear Sir
London.  August 13. 1807.

I take the Liberty to trouble you with a personal Concern, which I ought perhaps to have mentioned sooner.  I have understood it to be the Rule of the Government that an Envoy Exty. has his Expences to the Place of his Mission, and his Salary.  I came here as Special Envoy, with an eventual Commission as the ordinary Minister at this Court, in which Character, it was supposed, not only when I left America but after my arrival in England, I should soon become entitled to an outfit.  An Envoy Exty. has an outfit, because, his mission being temporary & occasional, he is not expected to establish himself where he is sent.  This is a very proper general Rule; and it is not my Purpose to question it.  But, as the joint Mission has already endured nearly a Year and a half, and there has been an indispensable Necessity in my Case, not usually existing, to incur the Expence of an Outfit (and, I can assure you with great Truth, much more) it will not perhaps be thought unreasonable that I should now receive an outfit by Anticipation.
Mr. Monroe’s Opinion concurring with mine upon this Subject, I shall venture to take from the Bankers’ of the United States, from time to time, such part of an Outfit as my occasions may require, presuming upon the Approbation of the Government.  It is proper for me, however, to say that if this Anticipation should not be approved, or if for any Reason it should hereafter be thought that what may be so anticipated ought to be refunded, I will, as soon as I am informed of it, replace the money here; having brought with me in Stock the means of doing so.  May I beg you to have the Goodness to let me know how this Matter is viewed by the President?
I have the Honor to enclose a Report from the Committee of the House of Commons, on the commercial State of the W. India Colonies, lately printed for the Use of the Members, which you will find to be of great Importance.  The Consideration of it is postponed until the next Session of Parliament.  It is understood that Parliament will be prorogued in a Day or two.
It seems to be proper that I should abstain from Details which may be deemed to belong to the ordinary Legation, and indeed (in a separate Letter) from such as concern the joint Mission; but I cannot refuse myself the pleasure of stating that the proclamation of the President relative to the late outrage in our Seas is universally approved here, and has evidently produced the best Effect.  There is no Room to doubt the Disposition of this Government to Peace and Attonement.  I have the Honor to be with great Consideration and sincere Attachment, Your ob. Serv.

Wm. Pinkney

